EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Luke Hartman on January 25, 2022.
Claims
The claim set filed December 27, 2021 has been amended as follows: 

1. (Currently Amended) A combination of a lower-body apparel item and a waistband, wherein: 
the lower-body apparel item is formed from a first panel of material comprising mostmostof the lower-body apparel item, wherein the
most

 8. (Currently Amended) The combination of the lower-body apparel item and the waistband of claim 1, further comprising a silicone layer positioned on the innermost

11. (Currently Amended) A lower-body apparel item comprising: 
a torso portion formed from a first panel of material, the first panel of material comprising mostmost of the torso portion, wherein the
a waistband including a first surface and an opposite second surface, the first surface and the second surface extending from a first longitudinal terminal end to a most

18. (Currently Amended) The combination of the lower-body apparel item and the waistband of claim 11, further comprising a silicone layer positioned on the innermost.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The claims are allowed over the prior art of record as none of them, alone or in combination, disclose a lower body apparel item with a waistband, the apparel item formed from a panel that terminates in a first terminal end forming the uppermost edge of a waist opening, and where an entirely of the second surface of the waistband abuts the outer surface of the panel and the upper terminal end of the waistband is aligned with the first terminal end of the panel forming the uppermost edge of the waist opening. The closest prior art is Okies (US 2014/0331385), Moore (US 2016/0262478), and Blumenfeld (US 2009/0055998). Okies does not teach where the panel terminates in a first terminal end forming the uppermost edge of a waist opening and where an entirely of the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732